UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 05346 ) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2006 Date of reporting period: January 1, 2006 June 30, 2006 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Report from Putnam Management The retreat of most asset classes in the final months of the semi-annual period has been, in Putnam Managements opinion, symptomatic of a transition from the low-interest-rate, benign investment landscape of the past three years to a more volatile environment likely to produce more modest gains. Virtually every asset class has advanced in these last three years, benefiting from the strongly supportive fiscal and monetary policies that key governments and central banks had in place by early 2003, when the bull equity market commenced. The globalization of capital markets allowed the boost from these supportive policies to continue, even as the Federal Reserve (the Fed) began gradually tightening interest rates in June 2004. The robust performance of global markets in the first months of this year suggests that the benign effects of accommodative monetary policy lingered well into 2006. Returns across many categories for this period rivaled the full-year returns of 2005, but the May-June correction slimmed year-to-date 2006 returns considerably. Accommodation in monetary policy is now being withdrawn worldwide.
